Mr. Justice Waterman delivered the opinion of the Court. In this State appeals are allowed in pursuance of a statute, and consequently they must be taken at the time and in the manner prescribed by the statute. Waite v. Waite, 18 Ill. App. 334. In National Insurance Company v. Chamber of Commerce, 69 Ill. 22, a judgment was rendered at the November term, 1872, and during that term a motion to vacate was entered and continued to the next term, at which term this motion was heard and overruled by the court and an appeal therefrom taken, and a bond and bill of exceptions filed in proper time. The court, in its opinion, used this language: “ Counsel for appellant seems to treat this as an appeal from that judgment; in this he is clearly mistaken. Final judgment was rendered at the November term, 1872, of the court below. This appeal was not prayed for at that term, but at the subsequent January term, 1873. The ,67th section of the practice act (Pub. Laws 1871-2, 348), in giving the right of appeal, contains this proviso: ‘ Provided such appeals shall be prayed for and allowed at the term at which the judgment, decree or order was rendered.’ . This appeal, therefore, brings before us for review merely the propriety of the court’s ruling upon the motion to vacate the judgment and set aside the default.” To the same effect is Radge v. Berner, 30 Ill. App. 182, and Guyer v. Wilson, 139 Ill. 392. In this latter case, pp. 398 and 399, the court said: “ If the complainant desired to have the decree dismissing the bill as to them reviewed on appeal, he should have appealed from such decree when first entered, and within the time prescribed by the statute for taking appeals in such cases.” * * *. “ The right to have a judgment or decree of the Circuit Court reviewed by the Appellate- Court on appeal is purely statutory, and section 67 of the practice act, by which the right is given, provides that appeals may be taken to the Appellate Court from all final judgments, orders and decrees of the Circuit Courts ” (with certain exceptions), “ provided such appeals shall be prayed for and allowed at the term at which the judgment, order or decree was rendered.” “ This statute is too plain to admit of construction. A party to avail himself of the right to appeal must pray for his appeal and have the same allowed at the term at which the judgment or decree appealed from was^ rendered, and if that is not done the right to an appeal is gone, and an appeal subsequently perfected gives the Appellate Court no jurisdiction to review or vacate the judgment or decree.” When a motion is made at the term that a judgment is entered, and the motion is continued to the ensuing term, the judgment may be vacated or modified at such ensuing term. This, however, does not affect the statutory requirements as to appealing from the judgment, which appeal must be prayed and allowed at the same term of court the judgment or decree is entered. The decree of the Circuit Court dismissing the bill for want of equity, is affirmed.